In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-1666
JASON COPELAND,
                                             Plaintiff-Appellee,
                              v.

COUNTY OF MACON, ILLINOIS,
and OFFICE OF THE SHERIFF
OF MACON COUNTY, ILLINOIS,

                                      Defendants-Appellants.

                        ____________
          Appeal from the United States District Court
               for the Central District of Illinois.
           No. 02 C 2016—Harold A. Baker, Judge.
                        ____________
  ARGUED SEPTEMBER 27, 2004—DECIDED APRIL 13, 2005
                   ____________




 Before POSNER, KANNE, and WILLIAMS, Circuit Judges.
  WILLIAMS, Circuit Judge.        While Jason Copeland
(“Copeland”) was being held as a pre-trial detainee, he was
severely beaten by other detainees at the behest of
Darren Gregory (“Gregory”), a correctional officer at the
Macon County Jail. Copeland then sued Gregory and re-
ceived a $400,000 jury verdict against Gregory for his part
in recruiting and encouraging other inmates in the jail to
2                                                No. 04-1666

brutally attack and beat Copeland. Copeland then sued the
County of Macon and the Office of the Sheriff of Macon
County (the “County”) for indemnification. In granting
Copeland’s motion for summary judgment, the district court
found that Gregory was acting within the scope of his
employment because the citizens of Macon County, as op-
posed to the Macon County Jail, were actually Gregory’s
employer. We disagree and find that Gregory’s conduct in
orchestrating the attack of a pre-trial detainee was not the
type of conduct that he was authorized to perform nor was
his conduct actuated by a purpose to serve his employer.
We, therefore, reverse the decision of the district court.


                     I. BACKGROUND
  Copeland was a pre-trial detainee at the Macon County
Jail charged with attempted first-degree murder and aggra-
vated battery of a child in connection with injuries to his
infant son. At the time, Gregory was a correctional officer for
the Office of the Sheriff of Macon County and was working
as a correctional officer at the Macon County Jail.
  Before Copeland arrived at the jail, Gregory informed one
of the inmates in his assigned area that Copeland, who had
been charged with shaking his infant son, was being
brought into the jail and was assigned to Gregory’s area.
While talking to the inmate about Copeland, Gregory sar-
castically referred to Copeland as a “real winner” and asked
“[h]ow could somebody do that to a baby?” In response, the
inmate asked Gregory if Gregory wanted him to stomp or
physically assault Copeland. Gregory responded affirm-
atively, stating “That’s the plan.” The inmate then told
Gregory that he intended to recruit other inmates to help
carry out the attack on Copeland. Finally, Gregory and the
inmate agreed that Gregory would open the doors to the cells
and turn his back to allow the inmates to attack Copeland.
No. 04-1666                                               3

  At approximately 10:10 P.M. on the evening of September
21, Gregory opened the cell doors as planned. Once the
doors were open, Gregory intentionally turned his back,
allowing the inmates to attack and beat Copeland until
Copeland became unresponsive. As a result of the beating,
Copeland suffered severe injuries, including a fractured eye
socket and numerous cuts and abrasions.
  The Office of the State’s Attorney for Macon County
brought criminal charges against Gregory for his partici-
pation in the attack. On February 23, 2001, Gregory pled
guilty to a charge of official misconduct.
  On January 15, 2002, Copeland filed a civil lawsuit
against Gregory, claiming that Gregory violated Copeland’s
civil rights when he initiated and organized the attack on
Copeland. On January 21, 2003, a jury returned a verdict
for Copeland and awarded Copeland $400,000 in damages.
Copeland then brought suit against Macon County and the
Office of the Sheriff of Macon County for indemnification
under 745 Ill. Comp. Stat. 10/9-102 of the Illinois Local
Governmental and Governmental Employees Tort
Immunity Act.
  On Copeland’s motion for summary judgment, the district
court ruled in Copeland’s favor, finding that Gregory’s
conduct in arranging the severe beating of a pre-trial de-
tainee was motivated by an intent to prevent and punish
child abusers. Dist. Court Order, Mar. 10, 2004 at 4. Spe-
cifically, the court found that Gregory was not employed by
the Macon County Jail but rather “the County—and ulti-
mately the citizens of the County—employ Gregory”; there-
fore, Gregory was acting with the intent to serve his master
when he initiated and facilitated the attack on Copeland.
Id. As a result, the court found that Gregory acted within
the scope of his employment at the time of the attack be-
cause Gregory acted with the intent to prevent and punish
child abuse, which is a purpose that Gregory shared with
the citizens of Macon County.
4                                                 No. 04-1666

                       II. ANALYSIS
  We review the district court’s grant of summary judgment
de novo. Smith v. Dunn, 368 F.3d 705, 708 (7th Cir. 2004).
The district court erred when it granted summary judgment
in favor of Copeland, as Gregory was not acting within the
scope of his employment when he arranged and facilitated
the attack on Copeland.
  The Illinois Local Governmental and Governmental
Employees Tort Immunity Act directs a local public entity
“to pay any tort judgment or settlement for compensatory
damages . . . for which it or an employee while acting within
the scope of his employment is held liable.” 745 Ill. Comp.
Stat. 10/9-102 (2002). As a result, for Copeland to succeed
on his indemnification claim against the County, Copeland
must establish that Gregory was acting within the scope of
his employment at the time Copeland was attacked. See
Pyne v. Witmer, 543 N.E.2d 1304, 1309 (Ill. 1989) (“[T]he
burden is on the plaintiff to show the contemporaneous
relationship between tortious acts and scope of employ-
ment.”).
  To ascertain when an employee’s conduct is within the
scope of employment, the Illinois Supreme Court has adopted
§ 228 of the Restatement (Second) of Agency (2004). Pyne,
543 N.E.2d at 1308. The Restatement provides:
    (1) Conduct of a servant is within the scope of em-
        ployment if, but only if:
        (a) it is of the kind he is employed to per-
            form;
        (b) it occurs substantially within the au-
            thorized time and place limits;
        (c) it is actuated, at least in part, by a pur-
            pose to serve the master; and
No. 04-1666                                                 5

        (d) if force is intentionally used by the ser-
            vant against another, the use of force is
            not unexpectable by the master.
    (2) Conduct of a servant is not within the scope of
        employment if it is different in kind from that
        authorized, far beyond the authorized time or
        space limits, or too little actuated by a purpose
        to serve the master.
Restatement (Second) of Agency § 228 (2004). Reviewing,
the facts of this case, it is undisputed that Gregory was
working within the authorized time and space limits of his
employment at the time of the beating: Gregory was work-
ing in uniform, on his assigned shift, and was working in
the area of the jail that he was assigned to guard. Notwith-
standing these facts, we find that Gregory’s conduct was not
within the scope of his employment because Gregory’s role
in arranging the beating of a pre-trial detainee was not the
type of conduct that he was authorized to perform nor was
his conduct actuated by a purpose to serve his master, the
County of Macon.


A. Type Of Conduct
   Copeland argues that Gregory’s conduct was the type of
conduct that he was employed to perform because as a law
enforcement officer, Gregory had a responsibility under the
Illinois Abused and Neglected Child Reporting Act to report,
to help prevent, and to punish child abusers. This argument
is not persuasive. The Illinois Abused and Neglected Child
Reporting Act, as the name implies, imposes a duty on law
enforcement officers “having reasonable cause to believe a
child known to them in their professional or official capacity
may be an abused child or a neglected child” to “immedi-
ately report or cause a report to be made to the Depart-
ment.” 325 Ill. Comp. Stat. 5/4 (2002). This Act does not
authorize law enforcement officers to prevent child abuse nor
6                                                No. 04-1666

does it authorize law enforcement officers to punish individ-
uals suspected of committing child abuse. The Act merely
requires Gregory to report suspected child abuse, not to
take matters into his hands and punish suspected child
abusers.
  Next, Copeland argues that Gregory’s conduct was the
type of conduct that Gregory was employed to perform be-
cause Gregory’s responsibility, as a corrections officer, was
to control and direct inmates within the jail. Copeland con-
tends that Gregory was simply directing the movement of
inmates within the jail when he opened the cell doors and
allowed inmates to brutally attack him. This argument fails
to recognize that corrections officers have numerous duties,
only one of which is to direct inmates within the jail. In
general, corrections officers are responsible for a variety of
tasks that fall under the umbrella of “enforc[ing] the regu-
lations governing the operation of a correctional institution.”
See Federal Bureau of Prisons, BOP Career Opportunities:
Correctional Officer,http://www.bop.gov/jobs/
job_descrptions/correctional_officer.jsp (last visited April 8,
2005). In this situation, it is difficult for this Court to
believe that Gregory’s conduct, in any way, helped to
enforce the regulations of the Macon County Jail. The idea
that the Macon County Jail would have regulations in place
authorizing corrections officers to recruit and assist inmates
to attack a pre-trial detainee is ludicrous. Accordingly, this
Court rejects the rationale that conduct resulting in multiple
people stomping, kicking, and striking the head and body of
a pre-trial detainee to the point of unresponsiveness is
conduct that enforces the regulations of the Macon County
Jail.
  Finally, Copeland relies on the holding in Bryant v.
Livigni, 619 N.E.2d 550 (Ill. App. Ct. 1993), to argue that
Gregory’s conduct was within the scope of his employment.
In Bryant, the court found that a grocery store was liable
for the actions of its store manager when the manager ar-
rived at work intoxicated, picked up and threw an innocent
No. 04-1666                                                  7

four-year-old child, and shouted racial epithets at a customer
and her young children. Id. at 559. In making this finding,
the Bryant court stated:
    The master who puts a servant in a place of trust or
    responsibility, or commits to him the management
    of his business or the care of his property, is justly
    held responsible when the servant, through lack of
    judgment or discretion, or from infirmity of temper,
    or under the influence of passion aroused by the
    circumstances in the occasion, goes beyond the
    strict line of his duty or authority and inflicts an
    unjustifiable injury on a third person.
Id. (quoting Metzler v. Layton, 25 N.E.2d 60, 61 (Ill. 1939)).
Copeland argues that Gregory’s conduct was similar to that
of the grocery store manager in Bryant because Gregory
was placed in a position of trust and responsibility.
  Copeland, however, fails to recognize that the manager in
Bryant was responsible for the “management of [the em-
ployer’s] business” and “the care of [the employer’s] prop-
erty.” In the instant case, Gregory was not responsible for
managing the business of Macon County Jail nor was he
responsible for taking care of jail property. Gregory was re-
sponsible for enforcing the regulations of the jail and guard-
ing prisoners. Although this Court agrees that Gregory’s
conduct, like the conduct of the store manager in Bryant,
went “beyond the strict line of his duty or authority,” the
fact that Gregory was not responsible for the management
of the prison nor entrusted with the care of prison property
prevents this Court from applying the holding from Bryant
to the facts of this case.


B. Purpose To Serve
  Only those actions that an employee does to somehow
further the purpose of the employer are within the scope of
employment. Restatement (Second) of Agency § 228 (2004).
8                                                No. 04-1666

Even if the employee is acting out of malice, ill will, or
self-interest, his conduct may still fall within the scope of
employment so long as it is motivated, at least in part, by
a purpose to serve the master. Taboas v. Mlynczak, 149
F.3d 576, 582-83 (7th Cir. 1997). Copeland argues, and the
district court agreed, that Gregory’s conduct was motivated
by an intent to prevent and punish child abuse and that
Gregory shared this intent with his employer, the citizens
of Macon County.
  Copeland argues that the citizens of Macon County, as
Gregory’s employer, have an interest in preventing and
punishing people suspected of child abuse. As an initial
point, the citizens of Macon County are not Gregory’s em-
ployer because citizens of the county do not control the
details of Gregory’s work. Horwitz v. Holabird & Root, 816
N.E.2d 272, 278 (Ill. 2004). “The essence of the contractual
relationship known as employment is that the employee
surrenders to the employer the right to direct the details of
work, in exchange for receiving a wage.” Id. Although
citizen tax dollars are used to pay Gregory’s salary, tax-
payers do not have the ability to control Gregory’s actions
nor the actions of any of the corrections officers at the local
jail. To determine who has control over an employee, Illinois
courts consider such factors as who hired the employee, who
directs the manner and nature of the employee’s work, and
who has the ability to fire the employee. Williams v. Shell
Oil Co., 18 F.3d 396, 400 (7th Cir. 1994). Here, the individ-
ual citizens of Macon County do not hire corrections officers,
do not develop procedures for corrections officers to follow
when guarding prisoners, do not supervise corrections
officers, and do not have the ability to fire corrections
officers. It is the administrators of the Macon County Jail
who have the ability to hire, supervise, and fire corrections
officers like Gregory. As a result, Gregory’s true employer
was the Macon County Jail because the administrators of
the Macon County Jail, unlike the citizens of Macon County,
had the ability to control the details of Gregory’s work.
No. 04-1666                                                 9

  In addition, Gregory’s conduct did not in any way serve a
purpose of his master. Nothing in the record suggests that
Macon County Jail has an interest in preventing and
punishing child abuse. Generally speaking, the purpose of
jail is “to protect the public from criminal offenders through
a system of incarceration and supervision which securely
segregates offenders from society, assures offenders of their
constitutional rights and maintains programs to enhance
the success of offenders’ reentry into society.” See Illinois
Dept. of Corrections, Mission Statement, http://
www.idoc.state.il.us/mission_statement.shtml (last visited
April 8, 2005). Courts, and courts alone, are charged with
imposing punishments on convicted criminals, jails merely
provide the vehicle for doing so. Therefore, Gregory could
not have been acting with the intent to serve his master
because his master, the Macon County Jail, is not responsi-
ble for preventing and punishing suspected child abusers.
  Finally, even if this Court were to accept the argument
that the citizens of Macon County would be served by hav-
ing corrections officers punish child abusers, Gregory’s con-
duct still would not have served that purpose because
Copeland was a pre-trial detainee. A pre-trial detainee has
not been convicted of a crime and cannot be “punished” by
the state. Payne for Hicks v. Churchich, 161 F.3d 1030,
1040 (7th Cir. 1998) (citing Bell v. Wolfish, 441 U.S. 520,
535 (1979)). A pre-trial detainee is “between the status of a
free citizen and convicted prisoner.” Id. (quoting Wilson v.
Williams, 83 F.3d 870, 875 (7th Cir. 1996)). Although the
public may have an interest in punishing convicted child
abusers, one would think that the public does not have an
interest in punishing those individuals that are merely
suspected of child abuse, and it’s certainly true that the
state cannot punish individuals merely suspected of child
abuse. “The principle that there is a presumption of inno-
cence in favor of the accused is the undoubted law, axiomatic
and elementary, and its enforcement lies at the foundation
10                                           No. 04-1666

of the administration of our criminal law.” See Coffin v.
United States, 156 U.S. 432, 453 (1895).


                  III. CONCLUSION
  For all the foregoing reasons, we REVERSE the district
court’s order and grant summary judgment in favor of the
County.


A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—4-13-05